United States Court of Appeals
                        For the First Circuit

Nos. 09-2468; 09-2493

                            ANTHONY BUCCI,

                        Petitioner, Appellant,

                                  v.

                    UNITED STATES OF AMERICA,

                        Respondent, Appellee.



                             ERRATA SHEET

     The opinion of this Court issued on     is amended as follows:

     One page 26, lines 18 through 23, replace "These differences
suggest that, in complete closure situations, counsel’s failure to
object presumptively is an unsound trial strategy, whereas in
partial closure situations, no such presumption is appropriate.
     We consider the question of ineffective assistance under the
particular facts of this case, free of any presumption." with
"These differences suggest that, in complete closure situations,
counsel’s failure to object may in general be an unsound trial
strategy, whereas in partial closure situations, no such assumption
is appropriate.
     We consider the question of ineffective assistance under the
particular facts of this case, under the usual Strickland
presumption of competency."